Case: 1:17-cv-00623-TSB-SKB Doc #: 37 Filed: 08/31/21 Page: 1 of 2 PAGEID #: 1691




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 D’JANGO HENDRIX,                             :       Case No. 1:17-cv-623
                                              :
        Petitioner,                           :       Judge Timothy S. Black
                                              :
 vs.                                          :       Magistrate Judge Stephanie K.
                                              :       Bowman
 WARDEN, LEBANON                              :
 CORRECTIONAL INSTITUTION,                    :
                                              :
        Respondent.                           :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 36)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. 28 U.S.C. § 636 (b). Pursuant to such

reference, the Magistrate Judge reviewed the pleadings filed with this Court and, on

August 10, 2021, submitted a Report and Recommendations. (Doc. 36). No objections

were filed, and the time for filing objections has since expired.

       The Court has reviewed the Report and Recommendations, is satisfied that there is

nothing clearly erroneous or contrary to law on the face of the record, and accepts the

Magistrate Judge’s recommendations. Fed. R. Civ. P. 72.

       Accordingly:

       1.     The Report and Recommendations (Doc. 36) is hereby ADOPTED;

       2.     The petition (Doc. 1) is administratively STAYED and TERMINATED
              on the Court’s active docket pending the adjudication of Petitioner’s motion
              to certify the record and pending appeal in the Ohio Court of Appeals Case
              No. C1900701. The stay is conditioned on Petitioner filing a motion to
Case: 1:17-cv-00623-TSB-SKB Doc #: 37 Filed: 08/31/21 Page: 2 of 2 PAGEID #: 1692




                 reinstate the case on this Court’s active docket within 30 days of the Ohio
                 court ruling on his motion to certify the record and the Ohio Court of
                 Appeals and Ohio Supreme Court have ruled on his pending appeal.
                 Petitioner is granted leave to reinstate the case on the Court’s active docket
                 based on a showing that he has complied with the conditions of the stay.

        3.       The motion to expand the record (Doc. 27) is DENIED without prejudice,
                 subject to refiling upon reopening this case.

        4.       The motion for extension of time (Docs. 35) is DENIED.

        5.       A certificate of appealability SHALL not issue under the standard set forth
                 in Slack v. McDaniel, 529 U.S. 473, 484–85 (2000), which is applicable to
                 this case involving a recommended stay of the petition so that petitioner can
                 exhaust available state-court remedies. Cf. Porter v. White, No. 01-CV-
                 72798-DT, 2001 WL 902612, at *3 (E.D. Mich. Aug. 6, 2001)
                 (unpublished) (citing Henry v. Dep’t of Corrections, 197 F.3d 1361 (11th
                 Cir. 1999) (pre-Slack case)) (certificate of appealability denied when case
                 dismissed on exhaustion grounds). See generally Carmichael v. White, 163
                 F.3d 1044, 1045 (8th Cir. 1998); Christy v. Horn, 115 F.3d 201, 203–206
                 (3d Cir. 1997) (order staying habeas petition to allow exhaustion of state
                 remedies is appealable collateral order). “Jurists of reason” would not find
                 it debatable whether this Court is correct in its procedural ruling that
                 petitioner has failed to exhaust state-court remedies and that the case should
                 be stayed (as opposed to dismissed without prejudice) pending exhaustion
                 of such remedies.

        6.       The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
                 this Order would not be taken in good faith and therefore DENIES
                 Petitioner leave to appeal in forma pauperis. See Fed. R. App. P. 24(a);
                 Kincade v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997).

        IT IS SO ORDERED.

Date:        8/31/2021                                           s/Timothy S. Black
                                                               Timothy S. Black
                                                               United States District Judge




                                                2
